EXHIBIT 10.2

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of March 18, 2013
(the “Effective Date”), is between Array BioPharma Inc., a Delaware corporation
(the “Company”), and Michael Needle, M.D. (“Employee”).


In consideration of the mutual covenants and agreements contained herein, the
parties hereto agree as follows:


1.    Employment. The Company hereby employs Employee and Employee hereby agrees
to be employed by the Company for the period and upon the terms and conditions
hereinafter set forth. Employee shall commence full-time services on April 1,
2013 (such date is hereinafter referred to as the “Start Date”). The duties to
be performed by Employee hereunder may be performed in Morristown, New Jersey or
Boulder, Colorado, subject to reasonable travel requirements on behalf of the
Company, or such other place as the Company may reasonably designate. Employee
acknowledges that the Company’s executive offices are located in Boulder,
Colorado, where regular presence will be required, and that the Company also
maintains other offices in the Boulder, Colorado and Raleigh, North Carolina
areas, and that Employee will be required to travel frequently to such other
offices of the Company.


2.    Capacity and Duties. Employee shall be employed by the Company as Chief
Medical Officer. During his employment Employee shall perform the duties and
bear the responsibilities commensurate with his position and shall serve the
Company faithfully and to the best of his ability, under the direction of the
Board of Directors and the duly elected officers of the Company. Employee shall
devote his entire working time, attention and energies to the business of the
Company. His actions shall at all times be such that they do not discredit the
Company or its products and services. Employee shall not engage in any other
business activity or activities that conflict with the proper performance of
Employee’s duties hereunder, including constituting a conflict of interest
between such activity and the Company’s business.


3.    Compensation.


(a)    For all services rendered by Employee the Company shall pay Employee
during the term of this Agreement an annual salary as set forth herein, payable
semimonthly in arrears. Employee’s initial annual salary shall be $400,000.
During the term of this Agreement, the amount of Employee’s salary shall be
reviewed at periodic intervals and, upon agreement of the parties hereto,
appropriate adjustments in such salary may be made.


(b)    Employee shall also be eligible for a performance bonus for each fiscal
year beginning in fiscal year 2013, or portion thereof, that Employee is
employed by the Company (the “Performance Bonus”). The Performance Bonus shall
be based on Employee’s base salary and the achievement of performance criteria
to be established by the Board of Directors under a Management Bonus Plan (the
“Management Bonus Plan”), which the Compensation Committee shall develop and
recommend to the Board of Directors of the Company for each fiscal year and
which shall apply to Employee and other members of the Company’s senior
management. The performance criteria under the Management Bonus Plan shall
include such items as performance of the Company compared to its fiscal year
plan and

1



--------------------------------------------------------------------------------



budget; new business and customer development by the Company; and operational
efficiency of the Company. It shall be a condition to Employee’s receipt of a
Performance Bonus in any given year that Employee achieves certain minimum
performance criteria to be established under the Management Bonus Plan.  It is
anticipated that the Performance Bonus for any particular fiscal year will range
between 20% and 60%, with a target of 40%, of Employee’s base salary; provided
that the minimum performance criteria are achieved. The Performance Bonus may be
paid in cash or in equity, at the discretion of the Board of Directors. The
Performance Bonus shall be payable to Employee upon achievement of the minimum
performance criteria and not later than 60 days following receipt by the Board
of Directors of the Company’s audited financial statements for that fiscal year.


(c)    Employee shall receive an award of options to purchase 380,000 shares of
the Company’s common stock (the “Options”) within 30 days of the Start Date of
this Agreement. The Options will be incentive stock options under Section 422 of
the Internal Revenue Code (the “Code”) to the extent permitted under Section
422(d) of the Code. The Options shall be governed by an option agreement (the
“Option Agreement”) and the Company’s Amended and Restated Stock Option and
Incentive Plan (the “Stock Option Plan”). The Option Agreement shall provide
that the Options shall become exercisable upon vesting, and shall vest in
tranches of 95,000 shares each at the completion of each year of the term of
this Agreement. The exercise price of the Options shall be the fair market value
of the Company’s common stock on the date of grant. In the event of termination
of employment, Employee’s exercise of the Options, and any termination of the
Options, shall be governed by the Option Agreement and the Stock Option Plan.


(d)    Within 45 days after the Start Date, Company shall pay to Employee
$75,000. If, before the first anniversary of the Start Date, this Agreement is
terminated by Employee pursuant to the second sentence of Section 5(e) or by
Company pursuant to Section 5(c), the amounts paid under this Section 3(d) shall
be immediately repayable to Company.


(e)    In addition to salary payments as provided in Section 3(a), the Company
shall provide Employee, during the term of this Agreement, with the benefits of
such insurance plans, hospitalization plans and other employee fringe benefit
plans as shall be generally provided to employees of the Company and for which
Employee may be eligible under the terms and conditions thereof.  Nothing herein
contained shall require the Company to adopt or maintain any such employee
benefit plans.


(f)    During the term of this Agreement, except as otherwise provided in
Section 5(b), Employee shall be entitled to sick leave and annual vacation
consistent with the Company’s customary sick leave and vacation policies.


(g)    During the term of this Agreement the Company shall reimburse Employee
for all reasonable out-of-pocket expenses incurred by Employee in connection
with the business of the Company and in the performance of his duties under this
Agreement, upon presentation to the Company of an itemized accounting of such
expenses with reasonable supporting data. The Company shall reimburse Employee’s
and his family’s expenses in moving from Morristown, New Jersey to the Boulder,
Colorado metropolitan area (“Boulder”) in accordance with Company’s standard
relocation policy in existence as of the effective date of

2



--------------------------------------------------------------------------------



this Agreement, which expenses shall include (i) moving costs for Employee’s and
Employee’s immediate family’s personal property from Employee’s principal
residence in Morristown to Employee’s new principal residence in Boulder, and
(ii) closing costs (including, without limitation, realtor fees and commissions,
title fees and other transaction fees and expenses) associated with the sale of
Employee’s current residence in Morristown and the purchase of a principal
residence in Boulder. The benefits pursuant to the Company’s standard relocation
policy shall be available to Employee throughout the term of this Agreement.
Until Employee establishes a primary residence in Boulder, Company shall
reimburse Employee’s expenses for coach class travel costs between Boulder and
New Jersey for commuting, and the Company shall arrange for housing and a
vehicle to be available for Employee’s use during time spent in Boulder on
Company business. In addition, until Employee establishes a primary residence in
Boulder, Company shall collaborate with Employee to identify appropriate
serviced office facilities in the Morristown, New Jersey area for Employee’s
use.


4.    Term.  Unless sooner terminated in accordance with Section 5, the term of
this Agreement shall be for four years from the Start Date, and thereafter shall
continue for one year terms from year to year unless and until either party
shall give notice to the other at least 60 days prior to the end of the original
or then current renewal term of his or its intention to terminate at the end of
such term.  The provisions of Sections 6, 7, 9 and 11 shall remain in full force
and effect notwithstanding the termination of this Agreement.


5.    Termination and Severance.


(a)    If Employee dies during the term of this Agreement, (i) the Company shall
pay his estate the compensation that would otherwise be payable to him for the
month in which his death occurs; (ii) this Agreement shall be considered
terminated on the last day of such month; and (iii) the Company shall cause any
issued but unvested equity awards granted to Employee to immediately vest.


(b)    If during the term of this Agreement Employee is prevented from
performing his duties by reason of illness or incapacity for a continuous period
of 120 days, the Company may terminate this Agreement upon 30 days’ prior notice
thereof to Employee or his duly appointed legal representative. For the purposes
of this Section 5(b), a period of illness or incapacity shall be deemed
“continuous” notwithstanding Employee’s performance of his duties during such
period for continuous periods of less than 15 days in duration.


(c)    The Company may terminate this Agreement at any time, upon 10 days’ prior
notice, for Employee’s (i) gross negligence; (ii) material breach of any
obligation created by this Agreement; (iii) a violation of any policy, procedure
or guideline of the Company, of any material injury to the economic or ethical
welfare of the Company caused by Employee’s malfeasance, misfeasance, misconduct
or inattention to Employee’s duties and responsibilities, or any other material
failure to comply with the Company’s reasonable performance expectations, upon
notice of same from Company and failure to cure such violation, injury or
failure within 30 days, or (iv), misconduct, including but not limited to,
commission of any felony, or of any misdemeanor involving dishonesty or moral
turpitude, or violation of any state or federal law in the course of his
employment; theft or misuse of the Company’s property or time.

3



--------------------------------------------------------------------------------





(d)    The Company may terminate this Agreement at any time for any or no reason
upon 30 days’ notice to Employee.


(e)    If this Agreement is terminated by the Company prior to the end of the
term pursuant to any provision other than 5(a) or 5(c), then (i) the Company
shall pay as severance to Employee one year’s current base salary, in equal
monthly installments in accordance with the Company’s standard payroll
practices, subject to all applicable deductions and withholdings; and (ii) the
Company shall cause any issued but unvested options scheduled to vest in the
year of termination to immediately vest; provided, however, that this sentence
shall not diminish the vesting contemplated by 5(f) below in connection with a
Change of Control. In the event of (x) reduction of Employee’s salary to a rate
below the initial annual salary; or (y) material diminishment of Employee’s
duties as Chief Medical Officer; or (z) consolidation or merger involving the
Company in which the Company is not the surviving entity or any transaction in
which more than 50% of the Company’s voting power is transferred or more than
50% of the Company’s assets are sold (collectively, a “Change of Control”),
Employee may elect to treat such event, by notice of termination within 30 days
of its occurrence, as a termination pursuant to 5(d). As a condition to
receiving any severance payments under this Section 5, Employee shall execute a
release reasonably acceptable to the Company and Employee, and shall comply with
his obligations under the Noncompete Agreement and Confidentiality and
Inventions Agreement incorporated by reference in Sections 6 and 7 of this
Agreement.


(f)    If this Agreement is terminated pursuant to 5(d) as a result of a Change
of Control, then all outstanding options granted to Employee as of such Change
of Control shall immediately vest (to the extent they are not already vested).
For purposes of this Agreement, a termination shall be deemed to be the “result
of” a Change of Control if, without limiting the generality of such phrase, the
Company terminates or is deemed to have terminated Employee pursuant to Section
5(d) of this Agreement during the period commencing three months prior to the
occurrence (or expected occurrence) of a Change of Control and ending 12 months
after the occurrence of a Change of Control. The foregoing acceleration
provision shall be supplementary to, and shall not diminish any rights that
Employee has under any other written agreement with the Company, including an
option certificate or agreement.


6.    Confidential Information. This Agreement incorporates by reference all the
terms of that certain Confidentiality and Inventions Agreement as of the date
signed between Employee and Company, as if fully set forth herein.


7.    Confidentiality, Noncompete. This Agreement incorporates all the terms of
that certain Noncompete Agreement between Employee and the Company as of the
date signed between Employee and Company, as if fully set forth herein.


8.    Waiver of Breach.  A waiver by the Company of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee.



4



--------------------------------------------------------------------------------



9.    Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision or portion of
this Agreement shall be adjudicated to be invalid or unenforceable, this
Agreement shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this Section in the particular jurisdiction in which
such adjudication is made.


10.    Notices. All communications, requests, consents and other notices
provided for in this Agreement shall be in writing and shall be deemed given if
hand delivered, mailed by first class mail, postage prepaid, sent by nationally
recognized overnight courier or by facsimile, addressed as follows:  (i) If to
the Company: to its principal office at 3200 Walnut Street, Boulder, Colorado
80301, facsimile: (303) 386-1290;  (ii) If to Employee: to 1 Gillespie Lane
Morristown, New Jersey 07960, facsimile: ________; or such other address as
either party may hereafter designate by notice as herein provided. 
Notwithstanding the foregoing provisions of this Section 10, so long as Employee
is employed by the Company any such communication, request, consent or other
notice shall be deemed given if delivered as follows:  (x) If to the Company, by
hand delivery to any executive officer of the Company other than Employee, and
(y) If to Employee, by hand delivery to him.


11.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado without regard to
choice of law provisions thereof, and the parties each agree to exclusive
jurisdiction in the state and federal courts in Colorado.


12.    Assignment. The Company may assign its rights and obligations under this
Agreement to any affiliate of the Company or to any acquirer of substantially
all of the business of the Company, and all covenants and agreements hereunder
shall inure to the benefit of and be enforceable by or against any such
assignee.  Neither this Agreement nor any rights or duties hereunder may be
assigned or delegated by Employee.


13.    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties and supersedes all prior understandings, agreements
or representations by or between the parties, whether written or oral, which
relate in any way to the subject matter hereof. 


14.    Amendments. No provision of this Agreement shall be altered, amended,
revoked or waived except by an instrument in writing signed by the party sought
to be charged with such amendment, revocation or waiver.


15.    Binding Effect.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs, successors and assigns.







5



--------------------------------------------------------------------------------



                IN WITNESS WHEREOF the parties have executed this Agreement this
18th day of March 2013 effective as of the Effective Date hereof.


 
 
COMPANY:
 
 
 
 
ARRAY BIOPHARMA INC.
 
 
 
 
By:
/s/ Ron Squarer
 
Name:
Ron Squarer
 
Title:
Chief Executive Officer
 
 
 
 
EMPLOYEE:
 
 
 
 
/s/ Michael Needle
 
Michael Needle
 
 
 
 
 






6

